

116 HR 1868 IH: Health Care Affordability Act of 2019
U.S. House of Representatives
2019-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1868IN THE HOUSE OF REPRESENTATIVESMarch 26, 2019Ms. Underwood (for herself, Mr. Gomez, and Mr. O'Halleran) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to improve affordability and reduce premium costs of
			 health insurance for consumers.
	
 1.Short titleThis Act may be cited as the Health Care Affordability Act of 2019. 2.Improve affordability and reduce premium costs of health insurance for consumers (a)In generalSection 36B(b)(3)(A) of the Internal Revenue Code of 1986 is amended to read as follows:
				
 (A)Applicable percentageThe applicable percentage for any taxable year shall be the percentage such that the applicable percentage for any taxpayer whose household income is within an income tier specified in the following table shall increase, on a sliding scale in a linear manner, from the initial premium percentage to the final premium percentage specified in such table for such income tier:
						In the case of household income (expressed as a percent of poverty line) within the following income tier:The initial premiumpercentage is—The final premium percentage is—Over 100.0 percent up to 133.0 percent0.01.0133.0 percent up to 150.0 percent1.02.0150.0 percent up to 200.0 percent2.04.0200.0 percent up to 250.0 percent4.06.0250.0 percent up to 300.0 percent6.07.0300.0 percent up to 400.0 percent7.08.5400.0 percent and higher8.58.5.
 (b)Conforming amendmentSection 36B(c)(1)(A) of the Internal Revenue Code of 1986 is amended by striking but does not exceed 400 percent. (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2020.
			